IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RODNEY J. SAMUEL II,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2903

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 19, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Rodney J. Samuel II, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002). We encourage the circuit court to continue its

efforts to expeditiously dispose of the motion pending below.

ROBERTS, C.J., MAKAR and BILBREY, JJ., CONCUR.